Case: 12-10864       Document: 00512245510         Page: 1     Date Filed: 05/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2013
                                     No. 12-10864
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WELDON BOYCE BRIDGES, also known as Weldon Bridges,

                                                  Plaintiff-Appellant

v.

N. ARNOLD, Warden; P. PONDER, Classification; DAVID R. BASSE, Medical
Director,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-15


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Weldon Boyce Bridges, Texas prisoner # 1585306, appeals from the
dismissal of his civil rights and disabilities complaint as unexhausted, as
frivolous, and for failure to state a claim, pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i)&(ii) and 42 U.S.C. § 1997e(a). Bridges’s claims were based on
his belief that his 1995 disability determination by the Social Security




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10864    Document: 00512245510     Page: 2    Date Filed: 05/17/2013

                                 No. 12-10864

Administration should be preclusive on the issue whether he can be assigned to
work in prison.
      As to exhaustion, Bridges contends that he should have been excused from
the exhaustion requirement. The district court erred by finding that Bridges
had failed to exhaust based solely on the response he gave on his complaint form.
See Jones v. Bock, 549 U.S. 199, 212-14, 216 (2007). However, the record
otherwise demonstrates that Bridges failed to exhaust his administrative
remedies, and we can affirm on any basis that is apparent in the record. See
Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).
      Bridges filed into the record a copy of a step-two grievance response that
was dated 14 days after he filed his complaint.        The step-two grievance
submitted by Bridges showed that he exhausted those remedies after he filed
suit. A prisoner must fully exhaust administrative remedies before he files a
lawsuit based on prison conditions. Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir.
2012). Because Bridges filed his lawsuit before he exhausted administrative
remedies, the district court did not err by dismissing for failure to exhaust.
Because the exhaustion dismissal was correct, we do not address Bridges’s
substantive contentions as to his work assignment or medical issues related to
that work assignment.
      The dismissal of Bridges’s complaint counts as a strike for purposes of 28
U.S.C. § 1915(g). Bridges is cautioned that, should he accumulate three strikes,
he will not be permitted to proceed in forma pauperis in any civil action or
appeal while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED. SANCTION WARNING IMPOSED.




                                       2